Citation Nr: 0028273	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from December 1983 to 
February 1987 and October 1990 to April 1991.  DD (Department 
of Defense) Forms 214, Certificate of Release or Discharge 
From Active Duty shows ADSW from February 1992 to April 1992, 
April 1992 to September 1992, September 1992 to June 1994 and 
April 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that the claim was not well grounded.  


FINDINGS OF FACT

1.  The VA outpatient treatment records carry diagnoses of 
acquired psychiatric disabilities including adjustment 
disorder and panic disorder.  

2.  The veteran has described anxiety symptoms while serving 
during the Gulf War.  

3.  The March 1999 VA clinical notes contain a diagnosis of 
panic disorder and an Axis IV medical opinion linking that 
diagnosis to the veteran's Gulf War service.  


CONCLUSION OF LAW

Anxiety/panic disorder was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The VA clinical records contain several diagnoses for the 
veteran's current psychiatric disability.  Most notable is 
the diagnosis of panic disorder reported in March 1999.  This 
is evidence of current disability.  

The veteran has reported stressors during her Gulf War 
service.  The report of the examination for separation from 
that period of service, dated in March 1991, contains a 
diagnosis of anxiety disorder.  This is evidence of disease 
or injury during service.  

The Court has held that the Axis IV psychiatric diagnosis 
provides a medical opinion as to the etiology of the Axis I 
diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  In this case, the Axis IV diagnosis linked the 
diagnosed panic disorder to the veteran's Gulf War service.  
This medical opinion provides the third and final piece of 
evidence required by a well grounded claim.  

Since there is evidence on all three aspects required for a 
well grounded claim, the Board finds the claim to be well 
grounded.  Furthermore, the Board is unable to conclude that 
the post service diagnoses of anxiety and panic disorders are 
unrelated to the inservice anxiety disorder.  The evidence 
establishes continuity of symptomatology and includes a 
medical opinion, linking the diagnosis to service.  

To the extent that the veteran seeks service connection for 
the particular diagnosis of PTSD, that claim is denied.  In 
order to warrant a grant of service connection, there must be 
a diagnosis of PTSD.  Since PTSD has not been diagnosed, 
service connection may not be granted.  The Board is aware 
that the appellant withdrew this issue.


ORDER

Service connection for anxiety/panic disorder is granted.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals






 



